           Case 1:18-cv-11499-MLW Document 58 Filed 09/24/19 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

    Robenson Jean-Pierre and Jean Metelus, on        Civil Action No.: 1:18-cv-11499
    behalf of themselves and all others similarly
    situated,

                  Plaintiffs,

          v.

    J&L Cable TV Services, Inc.,

                 Defendant.



                 PLAINTIFFS’ SUPPLEMENTAL BRIEF IN SUPPORT OF
               PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION
                 AND TO FACILITATE NOTICE UNDER 29 U.S.C. § 216(b)

         Pursuant to this Court’s request at oral argument held on September 10, 2019, and Docket

No. 55, Plaintiffs respectfully submit this supplemental brief and accompanying declarations of

technicians regarding their work in the Northeast Region in further support of Plaintiffs’ request

for the conditional certification and facilitation of notice to Technicians throughout the United

States. See Exhibits A-D to the Declaration of Shoshana Savett; see also Pl. Motion, Dkt. 27;

Reply at Dkt. 50.

         The supplemental declarations, described below, underscore the fact that all technicians –

whether they are located in the Northeast or in Florida – are similarly situated and subject to a

common policy and practice that denied them wages owed under the FLSA, such that first-stage

conditional certification and the authorization of notice is appropriately granted.1 The

supplemental declarations, combined with the prior declarations and substantial allegations in the


1
  Plaintiffs submit three declarations from declarants who previously submitted declarations to
clarify that the practices they discussed similarly occurred at all locations. See Exs. A-C.
Plaintiffs further submit a declaration from Opt-In Plaintiff Charles Pompilus, who worked in
Pennsylvania. Ex. D.
         Case 1:18-cv-11499-MLW Document 58 Filed 09/24/19 Page 2 of 5




complaint, plainly satisfy the modest burden required for the first stage of conditional

certification at all of J&L Cable’s places of employment, including both Florida and the

Northeast Region.2

       First, the supplemental declarations show that all J&L technicians have similar job

responsibilities across the United States. No matter their location, the technicians perform

uniform services related to the installation and repair of wireless services for J&L’s clients,3

regularly work in excess of forty hours a week,4 and are subject to a substantially similar

compensation policy.5

       Second, all technicians are also subject to similarly unlawful policies and practices,

which denied technicians in both Florida and the Northeast Region the overtime compensation

required to be paid under the FLSA. As described in detail in the supplemental declarations,

Technicians are instructed by their supervisors in the Northeast Region – as they are instructed

by their supervisors in Florida – to underreport their hours.6 Technicians are consistently

required to work off-the-clock, both before the beginning of their shift, after their shift, and while

driving.7 Technicians are also forced to work off-the clock – in the Northeast Region and



2
   Indeed, this Court noted during oral arguments on September 10, 2019, its “inclination to allow
the motion for conditional certification.” And to do so for all states, if Plaintiffs could provide
the Court “a little more concrete evidence about the [] states [outside of Florida.]” 9/10/19 Tr. at
21. Defense counsel also conceded during oral arguments that declarations, such as those
provided in this case, would “present a stronger argument for a broader class.” 9/10/19 Tr. at 17-
18.
3
   Declaration of Jean Frederique (“Frederique Decl.”) ¶ 7; Declaration of Markenson Morinvil
(“Morinvil Decl.”) ¶ 7; Declaration of Esty Cajuste (“Cajuste Decl.”) ¶ 7; Declaration of Charles
Pompilus (“Pompilus Decl.”) ¶ 5.
4
   See Frederique Decl. ¶ 16; Morinvil Decl. ¶ 16; Pompilus Decl. ¶ 14; Cajuste Decl. ¶ 16,
5
   See Frederique Decl. ¶¶ 19-20; Morinvil Decl. ¶¶ 19-20; Cajuste Decl. ¶¶ 19-20; Pompilus
Decl. ¶¶ 17-18.
6
  See Frederique Decl. ¶ 22; Morinvil Decl. ¶ 22; Cajuste Decl. ¶ 22; Pompilus Decl. ¶ 20.
7
  See Frederique Decl. ¶¶ 9, 13, 22; Morinvil Decl. ¶¶ 9, 13, 22; Cajuste Decl. ¶¶ 9, 13, 22;
Pompilus Decl. ¶¶ 11, 20.
                                                  2
           Case 1:18-cv-11499-MLW Document 58 Filed 09/24/19 Page 3 of 5




Florida – during periods designated as a meal period.8 These unlawful policies and practices

impact all technicians in all states in a similar manner, violating the FLSA as they reduce the

total hours factored into J&L’s compensation formula, which reduces total overtime

compensation, as well as the total number of hours compensated at the required overtime rate.

          J&L also unlawfully eliminates, reduces, and pressures technicians to omit piece-rate

work for completed work activities in violation of the FLSA in both Florida and the Northeast

Region.9 This again reduces the technicians’ compensation – no matter the location – based on

J&L’s pay policy, resulting in another uniform violation of the FLSA.

          Finally, technicians’ pay in the Northeast Region, as in Florida, is not given

unconditionally, free and clear of unlawful kickbacks to J&L. J&L requires the technicians to

incur countless expenses for J&L’s benefit.10

          Based on the foregoing, Plaintiffs have met – and exceeded – their lenient burden of

showing that technicians working for J&L in all locations are similarly situated, with respect to

J&L’s common policy and practice of denying wages due and owing to them under the FLSA.

Therefore, and incorporating their prior briefing and oral argument, Plaintiffs respectfully

request the Court grant the Plaintiffs’ motion, conditionally certify the Collective class, which

includes all technicians in the United States, under Section 216(b), and authorize notice to allow

potential Plaintiffs to opt-in to preserve their rights and toll the statute of limitations on their

claims.




8
  See Frederique Decl. ¶¶ 17-18; Morinvil Decl. ¶¶ 17-18; Cajuste Decl. ¶¶ 17-18; Pompilus Decl.
¶¶ 15-16.
9
  See Frederique Decl. ¶ 21; Morinvil Decl. ¶ 21; Cajuste Decl. ¶ 21; Pompilus Decl. ¶ 19.
10
   See Frederique Decl. ¶ 24; Morinvil Decl. ¶ 24; Cajuste Decl. ¶ 24; Pompilus Decl. ¶ 22.
                                                    3
        Case 1:18-cv-11499-MLW Document 58 Filed 09/24/19 Page 4 of 5




Dated: September 24, 2019                 Respectfully submitted,

                                          /s/ Shoshana Savett
                                          Sarah R. Schalman-Bergen
                                          Shoshana Savett
                                          BERGER MONTAGUE PC
                                          1818 Market Street
                                          Suite 3600
                                          Philadelphia, PA 19103
                                          Telephone: (215) 875-3000
                                          Facsimile: (215) 875-4604
                                          sschalman-bergen@bm.net
                                          stsavett@bm.net

                                          Matthew W. Thomson, BBO #682745
                                          Lichten & Liss-Riordan, P.C.
                                          729 Boylston Street, Suite 2000
                                          Boston, MA 02116
                                          Telephone: (617) 994-5800
                                          Facsimile: (617) 994-5801
                                          mthomson@llrlaw.com

                                       Carolyn H. Cottrell
                                       Ori Edelstein
                                       Michelle S. Lim
                                       SCHNEIDER WALLACE
                                       COTTRELL KONECKY
                                       WOTKYNS, LLP
                                       2000 Powell Street, Suite 1400
                                       Emeryville, CA 94608
                                       Telephone: (415) 421-7100
                                       Facsimile: (415) 421-7105
                                       ccottrell@schneiderwallace.com
                                       oedelstein@schneiderwallace.com
                                       mlim@schneiderwallace.com

                                          Attorneys for Plaintiffs, the Collective and
                                          Potential Class




                                      4
         Case 1:18-cv-11499-MLW Document 58 Filed 09/24/19 Page 5 of 5




                                CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was filed electronically on September 24, 2019

using the CM/ECF filing system which I understand will send a notice of electronic filing to all

parties of record through the Court’s system.



                                                             /s/ Shoshana Savett
                                                              Shoshana Savett




                                                5
